>
    Case 3:20-cv-12827-MAS-DEA Document 23 Filed 01/15/21 Page 1 of 9 PageID: 595




                                                                                                     January 14, 2021

    Honorable Michael A. Shipp, U.S.D.J
                                                                               •
                                                                               -   t
                                                                                       -,
                                                                                       1. I
                                                                                               ;
                                                                                              'V.   l\1   1
                                                                                                          j
                                                                                                              r·
                                                                                                              .,
                                                                                                                   p !·- b
    United States District Court- In the District of New Jersey

    402 East State Street

    Trenton , New Jersey 08606

            Re:    Michael Patrick Siano v. M&T BANK, et al.

                   Civil Action No. 3:20-cv-12827-MAS-DEA



    Dear Honorable Judge Shipp,

            Please accept this reply in support of the Plaintiffs Objection to further clarify my
    arguments as the Defendant continuously tries to confuse things diluting my arguments with
    facts that are simply not true or correct.

            The Defendant is trying to portray my cause of action as being adjudicated before a fore
    going Foreclosure assault on myself at a lower court venue, this is simply not true. What is true
    and correct is the fact that I entered a motion to vacate judgment at the time that I fully
    understood the law and used my absolute right under the authority of TILA to rescind the credit
    transaction. The Defendant known as M&T BANK along with the presiding judge failed to
    comply with the law specifically 15 U.S.C. § 1635 and 12 C.F.R. § 226.23. Accordingly under
    the authority and direction of 15 U.S.C. § 1640(e) when such federal statutes are violated the suit
    shall be filed in the Federal Court and with the Attorney General.

            As defined by 15 U.S.C § 1635(b) "When an obligor exercises his right to rescind under
    subsection (a), he is not liable for any finance or other charge, and any security interest given by
    the obligor, including any such interest arising by operation of law, becomes void upon such a
    rescission. Within 20 days after receipt of a notice of rescission, the creditor shall return to the
    obligor any money or property given as earnest money, down payment, or otherwise, and shall
    take any action necessary or appropriate to reflect the termination of any security interest created
    under the transaction. If the creditor has delivered any property to the obligor, the obligor may
    retain possession of it. Upon the performance of the creditor' s obligations under this section, the
    obligor shall tender the property to the creditor, except that ifretum of the property in kind
    would be impracticable or inequitable, the obligor shall tender its reasonable value. Tender shall
    be made at the location of the property or at the residence of the obligor, at the option of the
    obligor. If the creditor does not take possession of the property within 20 days after tender by the
    obligor, ownership of the property vests in the obligor without obligation on his part to pay for
    it."
Case 3:20-cv-12827-MAS-DEA Document 23 Filed 01/15/21 Page 2 of 9 PageID: 596




         The rescission of the transaction voided all mortgage documents_Jesinoski et
 ux. v. Countrywide Home Loans, Inc., et al. 574 U.S. _        135 S. Ct. 790; 190 L. Ed. 2d 650.
 furthermore any and all judgements procured using these void securities are void the proceeding is
 moot; therefore there is no ongoing state proceeding to offend the Younger- Abstention Doctrine,
 or paralleling state case to upset The Colorado River Doctrine either, by operation of law The
 Entire Controversy Doctrine has no bearing in this case as the state action the Defendants hang
 their hat on is void ab initio by operation of law as if it never happened.

         The Plaintiff is not arguing a foreclosure and Plaintiff has only ever filed a complaint
 with the cause of action arising out of TILA in this Honorable Court as Res Judicata and
 Collateral Estopple do not pertain to the Plaintiff's proper cause of action. Moreover since the
 Plaintiff's cause of action arises out of such TILA violations and is not an appeal for a
 foreclosure suit the Plaintiff's cause of action does not infringe on the Rooker-Feldman Doctrine.

          Parker McCay cannot hide behind Noerr Pennington as fraud vitiates everything. Noerr
 Pennington was not designed to allow lawyers to knowingly break the law. There is no excuse to
 knowingly file bogus documents into a court of law. The law does not allow anything through
 misleading and deceptive means this would be an unconstitutional illegal doctrine if it allowed
 attorneys to use fraud to sway the mind of a judge. Parker McCay willfully filed mortgage
 assignments with fake stamped signatures to which had no notary seal. Discovery will prove the
 supposed signers of the documents are not real people. Furthermore the Defendant disobeyed
 federal law, Federal Rules of Court Procedure, as well as New Jersey Professional Rules of
 Conduct by filing those documents in an assault on me in this Honorable Court as well as in the
 lower court venue. Noerr Pennington should not be applied as they use this doctrine as a scape
 goat to strengthen their predatory power and they know what they're doing by own omission as
 they cited the Tobing. There is nobody who is immune from the violation of the law as fraud
 vitiates everything it touches.

          There are no conclusory, non-specific allegations in the Plaintiff's complaint everything
 specifically laid out and explains what each Defendant did very clearly. Plaintiff's complaint is
 not full of perplexed allegations nor has the Plaintiff stated Parker was involved in the credit
 transaction and/or involved in the lack of disclosure, what was stated is Parker willfully filed
 sham assignments into the courts record in order to persuade a judge to grant judgements in their
 favor which is not covered by Noerr-Pennington. Parker engaged in a scheme of racketeering
 with M&T BANK to steal my property as evidenced by the filing of bogus mortgage
 assignments.

        The main reason I informed the Attorney General of these violations is because he knows
 best how to write a complaint as I am not a trained lawyer and the Court can't hold me to the
 same standards as a trained attorney. The Defendant is not denying the fact the note became a
 demand deposit ultimately a security. The Defendant does not deny the fact of their involvement
 with executing a misleading mortgage assignment. The Attorney General will assign my
Case 3:20-cv-12827-MAS-DEA Document 23 Filed 01/15/21 Page 3 of 9 PageID: 597




complaint to the right agency as there is clear evidence of TILA violations. The Defendants these
standard practice of creating misleading mortgage assignments after the note has been converted
2 times is a clear pattern of racketeering as both parties play a role in the executing and pursuing
of misleading activity for unjust enrichment. The documents FR 2046, 1099-0ID, 424-B5
prospectus, RC-S, RC-B call schedules, Indenture Trustee T-1 form, and any FR 2900 Forms
regarding this account will show the negligence and willful misleading activity by M&T BANK
and PARKER McCA Y that has been executed, of which these misleading activities by the
parties is simply not " we didn't know" as the same laws apply to all including the laws on which
what a bank can do and what a bank cannot do.

       The truth is exposed, the misleading activity has been uncovered as both parties are
preying on the ignorance of the people having superior knowledge is a crime. For the
aforementioned reasons I respectfully request the Court to deny the Defendant's motion to
Dismiss.



                              Respectfully Submitted,
 Case 3:20-cv-12827-MAS-DEA Document 23 Filed 01/15/21 Page 4 of 9 PageID: 598




                                CERTIFICATE OF SERVICE



 I, Michael Patrick Siano, do hereby certify that a true copy of the foregoing reply and this
 Certification has been served upon by placing same in the U.S. Mail, properly addressed to as
 follows:




PARKER IBRAHIM & BERG LLP                                  Andrew Sayles

270 Davidson Avenue                                        Connell Foley LLP
                                                           56 Livingston Avenue
Somerset, Nj 08873
                                                           Roseland, NJ 07068
Case 3:20-cv-12827-MAS-DEA Document 23 Filed 01/15/21 Page 5 of 9 PageID: 599




                                                                                                 January 14, 2021

Honorable Michael A. Shipp, U.S.D.J

United States District Court- In the District of New Jersey               • ·• LI
                                                                               .,       ""
                                                                                       -.•fl:,       •' .J-   ':J
                                                                                                              1          !· O'0
                                                                                                                          •




402 East State Street
                                                                              . ..... .
                                                                              .. , _     _;      J
                                                                                                       --
                                                                                                      1 L~ t
                                                                                                              n_.,
                                                                                                                     I
                                                                                                                         'j

Trenton , New Jersey 08606

        Re:    Michael Patrick Siano,,. M&T BANK, et al.

                Civil Action No. 3:20-cv-12827-MAS-DEA



Dear Honorable Judge Shipp,

        Please accept this reply in support of the Plaintiffs Objection to further clarify my
arguments as the Defendant continuously tries to confuse things diluting my arguments with
facts that are simply not true or correct.

        The Defendant is trying to portray my cause of action as being adjudicated before a fore
going Foreclosure assault on myself at a lower court venue, this is simply not true. What is true
and correct is the fact that I entered a motion to vacate judgment at the time that I fully
understood the law and used my absolute right under the authority of TILA to rescind the credit
transaction. The Defendant known as M&T BANK along with the presiding judge failed to
comply with the law specifically 15 U.S.C. § 1635 and 12 C.F.R. § 226.23. Accordingly under
the authority and direction of 15 U.S.C. § 1640(e) when such federal statutes are violated the suit
shall be filed in the Federal Court and with the Attorney General.

        As defined by 15 U.S.C § 1635(b) "When an obliger exercises his right to rescind under
subsection (a), he is not liable for any finance or other charge, and any security interest given by
the obligor, including any such interest arising by operation oflaw, becomes void upon such a
rescission. Within 20 days after receipt of a notice of rescission, the creditor shall return to the
obligor any money or property given as earnest money, down payment, or otherwise, and shall
take any action necessary or appropriate to reflect the termination of any security interest created
under the transaction. If the creditor has delivered any property to the obligor, the obliger may
retain possession of it. Upon the performance of the creditor' s obligations under this section, the
obligor shall tender the property to the creditor, except that ifreturn of the property in kind
would be impracticable or inequitable, the obligor shall tender its reasonable value. Tender shall
be made at the location of the property or at the residence of the obligor, at the option of the
obliger. If the creditor does not take possession of the property within 20 days after tender by th
obligor, ownership of the property vests in the obligor without obligation on his part to pay for
it. ,,
Case 3:20-cv-12827-MAS-DEA Document 23 Filed 01/15/21 Page 6 of 9 PageID: 600




       The rescission of the transaction voided all mortgage documents_Jesinoski et
ux. v. Countrywide Home Loans, Inc., et al. 574 U.S. _    135 S. Ct. 790; 190 L. Ed. 2d 650.
furthermore any and all judgements procured using these void securities are void the proceeding is
moot; therefore there is no ongoing state proceeding to offend the Younger- Abstention Doctrine,
or paralleling state case to upset The Colorado River Doctrine either, by operation of law The
Entire Controversy Doctrine has no bearing in this case as the state action the Defendants hang
their hat on is void ab initio by operation of law as if it never happened.

        The Plaintiff is not arguing a foreclosure and Plaintiff has only ever filed a complaint
with the cause of action arising out of TILA in this Honorable Court as Res Judicata and
Collateral Estopple do not pertain to the Plaintiff's proper cause of action. Moreover since the
Plaintiffs cause of action arises out of such TILA violations and is not an appeal for a
foreclosure suit the Plaintiff's cause of action does not infringe on the Rooker-Feldman Doctrine.

         Parker McCay cannot hide behind Noerr Pennington as fraud vitiates everything. Noerr
Pennington was not designed to allow lawyers to knowingly break the law. There is no excuse to
knowingly file bogus documents into a court oflaw. The law does not allow anything through
misleading and deceptive means this would be an unconstitutional illegal doctrine if it allowed
attorneys to use fraud to sway the mind of a judge. Parker McCay willfully filed mortgage
assignments with fake stamped signatures to which had no notary seal. Discovery will prove the
supposed signers of the documents are not real people. Furthermore the Defendant disobeyed
federal law, Federal Rules of Court Procedure, as well as New Jersey Professional Rules of
Conduct by filing those documents in an assault on me in this Honorable Court as well as in the
lower court venue. Noerr Pennington should not be applied as they use this doctrine as a scape
goat to strengthen their predatory power and they know what they're doing by own omission as
they cited the Tobing. There is nobody who is immune from the violation of the law as fraud
vitiates everything it touches.

         There are no conclusory, non-specific allegations in the Plaintiff's complaint everything
specifically laid out and explains what each Defendant did very clearly. Plaintiff's complaint is
not full of perplexed allegations nor has the Plaintiff stated Parker was involved in the credit
transaction and/or involved in the lack of disclosure, what was stated is Parker willfully filed
sham assignments into the courts record in order to persuade a judge to grant judgements in their
favor which is not covered by Noerr-Pennington. Parker engaged in a scheme of racketeering
with M&T BANK to steal my property as evidenced by the filing of bogus mortgage
assignments.

       The main reason I informed the Attorney General of these violations is because he knows
best how to write a complaint as I am not a trained lawyer and the Court can't hold me to the
same standards as a trained attorney. The Defendant is not denying the fact the note became a
demand deposit ultimately a security. The Defendant does not deny the fact of their involvement
with executing a misleading mortgage assignment. The Attorney General will assign my
Case 3:20-cv-12827-MAS-DEA Document 23 Filed 01/15/21 Page 7 of 9 PageID: 601




complaint to the right agency as there is clear evidence of TILA violations. The Defendants these
standard practice of creating misleading mortgage assignments after the note has been converted
2 times is a clear pattern of racketeering as both parties play a role in the executing and pursuing
of misleading activity for unjust enrichment. The documents FR 2046, 1099-OID, 424-B5
prospectus, RC-S, RC-B call schedules, Indenture Trustee T-1 form, and any FR 2900 Forms
regarding this account will show the negligence and willful misleading activity by M&T BANK
and PARKER McCA Y that has been executed, of which these misleading activities by the
parties is simply not " we didn' t know" as the same laws apply to all including the laws on which
what a bank can do and what a bank cannot do.

       The truth is exposed, the misleading activity has been uncovered as both parties are
preying on the ignorance of the people having superior knowledge is a crime. For the
aforementioned reasons I respectfully request the Court to deny the Defendant' s motion to
Dismiss.



                              Respectfully Submitted,
 Case 3:20-cv-12827-MAS-DEA Document 23 Filed 01/15/21 Page 8 of 9 PageID: 602




                                 CERTIFICATE OF SERVICE



 I, Michael Patrick Siano, do hereby certify that a true copy of the foregoing reply and this
 Certification has been served upon by placing same in the U.S. Mail, properly addressed to as
 follows :




PARKER IBRAHIM & BERG LLP                                  Andrew Sayles

270 Davidson Avenue                                        Connell Foley LLP
                                                           56 Livingston A venue
Somerset, Nj 08873
                                                           Roseland, NJ 07068
    Case 3:20-cv-12827-MAS-DEA Document 23 Filed 01/15/21 Page 9 of 9 PageID: 603




•




               d
               ••




                             ... .,
                             .



                                 •'   .,.
